Citation Nr: 18100374
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 12-33 746A
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	9
 
REMANDED ISSUES
The claims of entitlement to service connection for left ventricular hypertrophy (LVH), entitlement to an initial disability rating for left foot plantar fasciitis, entitlement to an initial compensable disability rating for right foot plantar fasciitis, entitlement to an initial compensable disability rating for status post right shoulder rotator cuff repair and biceps tendon repair, calcific tendonitis , entitlement to an initial compensable disability rating for left shoulder impingement syndrome, to include a temporary total evaluation based on treatment for a service-connected condition requiring convalescence , entitlement to an initial compensable disability rating for left knee degenerative joint disease (DJD) with meniscal tear, entitlement to a disability rating in excess of 10 percent for bilateral pes planus, entitlement to a disability rating in excess of 20 percent for hypertension, and entitlement to an initial compensable evaluation for scars of the right shoulder and axilla are remanded for additional development.
The Veteran had active duty service from July 1984 to June 2010 in the United States Air Force.
This matter comes before the Board of Veterans Appeals (Board) on appeal from September 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    


1.  Request for new VA examinations for increased rating claims.
In the February 2018 appellate brief, the Veterans representative requested that the Board afford the Veteran new VA examinations to determine the current severity of his disabilities.  The Board notes that the most recent VA examinations for the Veterans increased rating issues were afforded in 2012.  Given the representatives request and the significant amount of time that has passed since the prior VA examinations, the Board finds that new examinations are required before a final decision on the merits may be made.  As such, VA is required to afford him contemporaneous VA examinations to assess the current nature, extent and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).
2.  New VA examination required to address entitlement to service connection for LVH.  
The December 2012 statement of the case denied the claim of entitlement to service connection for LVH, noting that LVH was a symptom, not a diagnosis, and that the Veteran did not have a cardiac disability diagnosed.  The Veterans representative asserted in the February 2018 appellate brief that the LVH was a diagnosed disability.  The Board notes that in the statement of the case, the RO acknowledged that the Veteran was diagnosed with LVH in May 2010 immediately prior to separation from service.  Service treatment records showed a diagnosis of enlarged heart and dilated cardiomyopathy in October 1991 during service.  The VA examiner, nonetheless, in December 2010 determined that the Veteran did not have a diagnosed heart disability.  Given the conflicting evidence regarding whether the Veteran has a diagnosed cardiac disability, the Board finds that an additional opinion and rationale is required to determine whether the Veteran has LVH or any other underlying cardiac disability due to the multiple cardiac findings in service including cardiomyopathy, LVH, and abnormal EKGs.  



 
The matters are REMANDED for the following action:
1. Schedule the Veteran for a VA orthopedic examination to address the current severity of his bilateral shoulder, bilateral pes planus, bilateral plantar fasciitis, and left knee disabilities.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.  
Range of motion testing should be undertaken for all service-connected joints for comparison purposes.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
All functional loss resulting from the previously noted disabilities, including occupational impairment should be considered and discussed.  If any opinion is offered it must be supported by a complete rationale.  
2. Schedule the Veteran for a VA skin examination to address the current severity of his scars of the right shoulder and axilla.  The examiner should review the claims file in conjunction with the examinations.  Any tests deemed necessary should be accomplished and the results reported.
3. Schedule the Veteran for a cardiac VA examination.  The examiner should review the claims file, specifically the Veterans service treatment records, the Veterans lay statements, and his current treatment records.  The examiner should then answer the following:
a.)  Is the Veterans LVH a diagnosed disability or a symptom of an underlying disability?  If it is a symptom, the examiner should determine the underlying cause.
b.)  Is it at least as likely as not (50 percent probability or more) that the Veterans diagnosed LVH or other underlying cardiac disability began in service, was caused by service, or is otherwise related to the Veterans active service, to include active service?  
c.)  The examiner should also address the current severity of the Veterans hypertension.  The examiner should review the claims file in conjunction with the examination.  Any tests deemed necessary should be accomplished and the results reported.  
A complete rationale must be provided for all opinions offered.  If any opinion cannot be offered without resort to mere speculation, the reason for this should be fully explained.  The examiner should also identify what additional evidence or information, if any, might allow for a more definitive opinion.
4.  After undertaking the development above and any additional development deemed necessary, the Veterans claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel

